

	

		II

		109th CONGRESS

		1st Session

		S. 1514

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. DeMint (for himself,

			 Mr. Nelson of Florida,

			 Mr. Isakson, Mr. Dayton, Ms.

			 Murkowski, and Mr. Enzi)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to repeal the medicine and drugs limitation on the deduction for medical care.

		  

	

	

		1.Short titleThis Act may be cited as the

			 OTC Medicine Tax Fairness Act of

			 2005.

		2.Repeal of medicine and

			 drugs limitation on deduction for medical care

			(a)In

			 generalSection 213 of the

			 Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is

			 amended by striking subsection (b).

			(b)Conforming

			 amendmentSection 213(d) of

			 such Code is amended by striking paragraph (3).

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			

